This instrument prepared by:
Jody L. Spencer, Esq.
Rogers & Hardin LLP
2700 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303

After recorded, please return to:
Fidelity National Title Insurance Company
990 Hammond Drive, Suite 550
Atlanta, Georgia 30328
Attn: Ms. Cheryl Clark

STATE OF TENNESSEE )
COUNTY OF SHELBY )

The actual consideration or value, whichever is greater, for this transfer is
$15,902.899.00.

/s/ Kristin Burton, agent

Affiant

Subscribed and sworn to before me, this the 13th day of January, 2012.

/s/ Darrin F. Davidson

Notary Public

My Comm. Expires: 5-18-2013

SPECIAL WARRANTY DEED

         
ADDRESS NEW OWNER AS FOLLOWS:
  SEND TAX BILLS TO:   MAP PARCEL NUMBER(S)
 
       
G&E HC REIT II Millington SNF, LLC
c/o Grubb & Ellis Healthcare REIT II,
Inc. 1551 North Tustin Avenue, Suite
300
Santa Ana, California 92705
Attn: Danny Prosky, President and COO
  West Point Road Associates, L.P.
20 Mansell Court East
Suite 200
Roswell, Georgia 30076


  M0115 00819






 
       

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00), cash in
hand paid, and other good and valuable consideration, the receipt of all of
which is hereby acknowledged, WEST POINT ROAD ASSOCIATES, L.P., a Georgia
limited partnership, hereinafter called “GRANTOR,” has bargained and sold and by
these presents does hereby transfer and convey unto G&E HC REIT II MILLINGTON
SNF, LLC, a Delaware limited liability company, hereinafter called “GRANTEE,”
its successors and assigns, a certain tract or parcel of

1

land lying and being located in the City of Millington, County of Shelby, State
of Tennessee, bounded and described as follows, to-wit:

See Exhibit “A” attached hereto and by reference made a part hereof.

This is improved property known as 5081 Easley Avenue, Millington, Tennessee
38053.

TO HAVE AND TO HOLD, the said land with the appurtenances, estate, title and
interest thereto belonging, to the said GRANTEE, its successors and assigns,
forever we covenant that GRANTOR is lawfully seized and possessed of said tract
or parcel of land in fee simple, has a good right to convey it, and that the
same is unencumbered, except for those encumbrances set forth on Exhibit “B”.

AND GRANTOR DOES FURTHER COVENANT and bind itself, its successors and assigns,
to warrant and forever defend the title to said land to the said GRANTEE, its
successors and assigns, against the lawful claims of all persons claiming by,
through or under GRANTOR, but not otherwise.

IN WITNESS WHEREOF, GRANTOR has caused this Special Warranty Deed to be executed
as of the 10th day of January, 2012.

WEST POINT ROAD ASSOCIATES, L.P., a

Georgia limited partnership

By: /s/ James J. Andrews
James J. Andrews, President


STATE OF GEORGIA
COUNTY OF FULTON

Personally appeared before me, the undersigned, a Notary Public of the State and
County aforesaid, appeared James J. Andrews, with whom I am personally
acquainted, and who, upon oath, acknowledged himself to be the President of West
Point Road Associates, L.P., a Georgia limited

partnership, and that the within named bargainer, as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained, by signing the name of the limited partnership.

Witness my hand this 28th day of December, 2011.

/s/ Janet C. Guy                                                     

Notary Public

My Commission Expires: 4/1/14                           

787668

2